DETAILED ACTION
	This office action is in response to applicant’s remarks filed on May 3, 2021 in application 16/037,228. 
	Claims 1-2, 4-9, and 12-22 are presented for examination.   Claims 1, 5, 7, 9, 13-14, 16-17 and 19 are amended.   Claims 3-4, and 10-11 are cancelled.   Claims 21-22 are newly added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 12-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 is/are objected to under 37 CFR 1.75(c) as being in improper form.   Claim 13 depends upon itself and not depend upon a claim previously set forth.   Claim 14 depend upon an improper claim 13.   For the purpose of examination, examiner assumed claim 13 to depend upon claim 9.   Correction is advised. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birum et al. (US 7,100,152) in further view of Tsantilis (US 2018/0121328). 
In regard to claim 1, Birum et al. teach a computer-implemented method comprising:
providing a user interface adapted to receive tracing features prior to tracing execution of an application (software developer may also manually place filter tags into the source code … filter tags may be placed into the target system during the analysis stage using the user interface of the host system, col. 8 lines 11-22); 
receiving tracing features at the user interface (user interface, fig. 2, 75), the tracing features including at least one filter parameter and at least one of execution data and a trace parameter, where the at least one filter parameter is received in a filter parameter field of the user interface (filter tags may be placed in source code by software developers, col. 8 lines 11-21), wherein the execution data is an application type (execution of the software program, col. 8 lines 49-61), the trace parameter is a description of saved trace (tag type that should be collected, col. 8 lines 49-61), and the filter parameter is at least one of an application component, a software component, a package component, an all code parameter and a customer code parameter (selectively collect specific tag types, col. 6 lines 48-65), wherein the at least one filter parameter and the at least one of execution data and the trace parameter are adapted to restrict subsequent execution of a trace (only those tag types having flags set as collectable in the filter table will be stored in a tag buffer, col. 7 lines 1-17);
wherein any of the received tracing features identifies one or more sections of code in which to execute the subsequent trace, the trace comprising one or more steps the application performs to complete a task (programmable filtering criteria determine whether tag data of the captured tag should be collected and processed, col. 3 lines 15-31, collect specific tag types until the execution of the software program is complete, col. 8 lines 49-61), wherein the application includes a source code (source code written to run on a target system is first instrumented by inserting tag statements, col. 4 lines 8-41); 
	executing the application while tracing the execution, based on the received at least one filter parameter and the received at least one of execution data and trace parameter, to generate the trace (selectively collect particular tags from the ones emitted by the Target system T during the execution of the instrumented software program, col. 6 lines 4-15).
Birum et al. does not explicitly teach but Tsantilis teach analyzing the generated trace (display the results of the software application to the user for analysis, pg. 4, using a script trace to log event to assist user authorization scenarios, pg. 67); and determining a portion of the source code associated with a software bug based on the analysis (used to spot errors in the functioning of debugger scripts used, paragraph 71, breakpoints are provided just before the location of the code of the software application that include a set of statements that the user wants to analyze, paragraph 5, 20).
It would have been obvious to modify the method of Birum et al. by adding Tsantilis checks using a debugger.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would allow the user to quickly isolate and analyze a particular statement (pg. 5). 

In regard to claim 2, Birum et al. does not explicitly teach but Tsantilis teach the method of claim 1, further comprising: displaying the generated trace on a user interface prior to analyzing the generated trace (debugger script may control the debugger session so that the application session execute until a breakpoint is reached, and then stops executing and displays current values of application variables to user for analysis, paragraph 33).
Refer to claim 1 for motivational statement. 

In regard to claim 5, Birum et al. does not explicitly teach but Tsantilis teach the method of claim 1, wherein analyzing the generated trace further comprises: selecting a breakpoint in the generated trace (use a breakpoint to pause the execution of the application of the application if the statement comprises an authorization check, paragraph 20), wherein the breakpoint is a point in the code to begin application debugging (use a breakpoint to pause the execution of the application in a debugging session, paragraph 20); and re-executing the application to open an application debugger at the selected breakpoint (if the statement does comprise an authorization check, using the debugger script to check, paragraph 20).
Refer to claim 1 for motivational statement. 

In regard to claim 6, Birum et al. teach the method of claim 2, wherein the generated trace includes an application component category providing one or more traced application components (selectively collect specific tag types, col. 6 lines 48-65).

In regard to claim 7, Birum et al. teach the method of claim 6, wherein displaying application code where the table is used (flags of the filter table may be modified by either filter tags instrumented into the source code or by software developer directly accessing the filter table through a filtering user interface, col. 6 lines 67-68 and col. 7 lines 1-17). 
Birum et al. does not explicitly teach but Tsantilis teach wherein analyzing the generated trace further comprises: displaying a list of one or more tables used in the execution of the one or more traced application components (authority-check objects, paragraph 18-19).
Refer to claim 1 for motivational statement. 

In regard to claim 8, Birum et al. does not explicitly teach but Tsantilis teach the method of claim 1, further comprising: searching for a keyword in the generated trace (parsing the data associated with the execution of the application in the debugging session, determine for each statement of the application whether the statement comprises an authorization check for a user in regard to an object, fig. 7, 702, paragraph 67-71).
Refer to claim 1 for motivational statement. 

In regard to claim 9, Birum et al. teach a system comprising:
a display (graphical user interface, fig. 2, 75);
a memory storing processor-executable steps (source code, fig. 2, 60); and
an error finder processor (computation means, fig. 2, 40) to execute the processor-executable process steps to cause the system to:
present a user interface on a display (user interface, fig. 2, 75), the user interface including one or more user-entry fields to receive tracing feature data prior to tracing execution of an application (software developer may also manually place filter tags into the source code … filter tags may be placed into the target system during the analysis stage using the user interface of the host system, col. 8 lines 11-22);
receive tracing feature data at the user interface (user interface, fig. 2, 75) for tracing subsequent execution of the application, wherein the application includes a source code (source code written to run on a target system is first instrumented by inserting tag statements, col. 4 lines 8-41), and wherein the received tracing feature data identifies one or more sections of code in which to execute a subsequent trace, the trace comprising one or more steps the application performs to complete a task (programmable filtering criteria determine whether tag data of the captured tag should be collected and processed, col. 3 lines 15-31, collect specific tag types until the execution of the software program is complete, col. 8 lines 49-61), 
wherein the tracing feature data (filter tags may be placed in source code by software developers, col. 8 lines 11-21) includes at least one filter parameter  and at least one of execution data and a trace parameter (selectively collect specific tag types, col. 6 lines 48-65), wherein the execution data is an application type (execution of the software program, col. 8 lines 49-61) and a trace parameter is a description of a saved trace (tag type that should be collected, col. 8 lines 49-61), and the at least one filter parameter and the at least one of execution data and the trace parameter are adapted to restrict subsequent execution of the trace (only those tag types having flags set as collectable in the filter table will be stored in a tag buffer, col. 7 lines 1-17);
execute the application while tracing the execution, the execution based on the received tracing feature data, to generate the trace (selectively collect particular tags from the ones emitted by the Target system T during the execution of the instrumented software program, col. 6 lines 4-15).
Birum et al. does not explicitly teach but Tsantilis teach display the generated trace on the user interface (displays current values of application variables to user, paragraph 33); receive selection of a breakpoint in the generated trace to analyze the displayed generated trace (using a script trace to log events associated with the use of debugger script controlled debugger session, paragraph 67), wherein the breakpoint is a point in the code to begin application debugging (use a breakpoint to pause the execution of the application in a debugging session, paragraph 20); and determine a portion of the source code associated with a software bug based on the analysis (used to spot errors in the functioning of debugger scripts used, paragraph 71, breakpoints are provided just before the location of the code of the software application that include a set of statements that the user wants to analyze, paragraph 5, 20).
Refer to claim 1 for motivational statement. 

In regard to claim 12, Birum et al. does not explicitly teach but Tsantilis teach the system of claim 9, further comprising processor-executable process steps to cause the system to: re-execute the application to open an application debugger at the selected breakpoint prior to determining the portion of the source code associated with the software bug (use a breakpoint to pause the execution of the application of the application if the statement comprises an authorization check using the debugger script, paragraph 20).
Refer to claim 1 for motivational statement. 

In regard to claim 13, Birum et al. teach the system of claim 13, wherein the generated trace includes an application component category providing one or more traced application components (selectively collect specific tag types, col. 6 lines 48-65).

In regard to claim 14, Birum et al. teach the system of claim 13, wherein display application code where the table is used (flags of the filter table may be modified by either filter tags instrumented into the source code or by software developer directly accessing the filter table through a filtering user interface, col. 6 lines 67-68 and col. 7 lines 1-17). 
Birum et al. does not explicitly teach but Tsantilis teach wherein analysis of the generated trace further comprises processor-executable process steps to cause the system to: display a list of one or more tables used in the execution of the one or more traced application components (authority-check objects, paragraph 18-19).
Refer to claim 1 for motivational statement. 

In regard to claim 15, Birum et al. does not explicitly teach but Tsantilis teach the system of claim 9, further comprising a scan source selector to search for a keyword in the generated trace (parsing the data associated with the execution of the application in the debugging session, determine for each statement of the application whether the statement comprises an authorization check for a user in regard to an object, fig. 7, 702, paragraph 67-71).
Refer to claim 1 for motivational statement. 

In regard to claim 16, Birum et al. teach a non-transitory computer-readable medium storing program code, the program code executable by a computer system to cause the computer system to:
present a user interface on a display, the user interface including one or more user-entry filter parameter fields to receive one or more filter parameters and one or more user-entry fields to receive tracing feature data prior to execution of an application (software developer may also manually place filter tags into the source code … filter tags may be placed into the target system during the analysis stage using the user interface of the host system, col. 8 lines 11-22); 
receive tracing feature data at the user interface (user interface, fig. 2, 75), the tracing features including at least one filter parameter and at least one of execution data and a trace parameter (filter tags may be placed in source code by software developers, col. 8 lines 11-21, wherein the execution data is an application type (execution of the software program, col. 8 lines 49-61), the trace parameter is a description of a saved trace (tag type that should be collected, col. 8 lines 49-61), and the at least one filter parameter is at least one of an application component, a software component, a package component, an all code parameter and a customer code parameter (selectively collect specific tag types, col. 6 lines 48-65), wherein the at least one filter parameter and the at least one execution data and the trace parameter are adapted to restrict subsequent execution of a trace (only those tag types having flags set as collectable in the filter table will be stored in a tag buffer, col. 7 lines 1-17);
wherein any of the received tracing feature data identifies one or more sections of code in which to execute the subsequent trace, the trace comprising one or more steps an application performs to complete a task (programmable filtering criteria determine whether tag data of the captured tag should be collected and processed, col. 3 lines 15-31, collect specific tag types until the execution of the software program is complete, col. 8 lines 49-61), wherein the application includes a source code (source code written to run on a target system is first instrumented by inserting tag statements, col. 4 lines 8-41); 
execute the application while simultaneously tracing the execution, the execution based on the received at least one filter parameter and the received at least one of execution data and trace parameter, to generate the trace (selectively collect particular tags from the ones emitted by the Target system T during the execution of the instrumented software program, col. 6 lines 4-15).
Birum et al. does not explicitly teach but Tsantilis teach display the generated trace on the user interface (displays current values of application variables to user, paragraph 33); analyze the displayed generated trace (using a script trace to log events associated with the use of debugger script controlled debugger session, paragraph 67); and determine a portion of the source code associated with a software bug based on the analysis (used to spot errors in the functioning of debugger scripts used, paragraph 71, breakpoints are provided just before the location of the code of the software application that include a set of statements that the user wants to analyze, paragraph 5, 20).
Refer to claim 1 for motivational statement. 

	In regard to claim 17, Birum et al. does not explicitly teach but Tsantilis teach the medium of claim 16, wherein analysis of the generated trace further comprises program code to cause the system to: 
select a breakpoint in the generated trace (use a breakpoint to pause the execution of the application of the application if the statement comprises an authorization check, paragraph 20); and 
re-execute the application to open an application debugger at the selected breakpoint (if the statement does comprise an authorization check, using the debugger script to check, paragraph 20).
Refer to claim 1 for motivational statement. 

In regard to claim 18, Birum et al. teach the medium of claim 16, wherein the generated trace includes an application component category providing one or more traced application components (selectively collect specific tag types, col. 6 lines 48-65).

In regard to claim 19, Birum et al. teach the medium of claim 18, display application code where the table is used (flags of the filter table may be modified by either filter tags instrumented into the source code or by software developer directly accessing the filter table through a filtering user interface, col. 6 lines 67-68 and col. 7 lines 1-17). 
Birum et al. does not explicitly teach but Tsantilis teach wherein analysis of the generated trace further comprises program code to cause the system to: display a list of one or more tables used in the execution of the one or more traced application components (authority-check objects, paragraph 18-19).
Refer to claim 1 for motivational statement. 

In regard to claim 20, Birum et al. does not explicitly teach but Tsantilis teach the medium of claim 16 further comprising a scan source selector to search for a keyword in the generated trace (parsing the data associated with the execution of the application in the debugging session, determine for each statement of the application whether the statement comprises an authorization check for a user in regard to an object, fig. 7, 702, paragraph 67-71).
Refer to claim 1 for motivational statement. 

	In regard to claim 21, Birum et al. teach the method of claim 1, wherein receipt of the customer code parameter is adapted to restrict the trace to one or more portions of code changed by a customer (flags of the filter table may be modified by either filter tags instrumented into the source code or by software developer directly accessing the filter table through a filtering user interface and only those tag types having flags set as collectable in the filter table will be stored in a tag buffer, col. 6 lines 67-68 and col. 7 lines 1-17 and ).

	In regard to claim 22, Birum et al. does not explicitly but Tsantilis teach the method of claim 5 wherein selecting the breakpoint further comprises: 
selecting, from a component list, an object providing a function of the trace, the component list including selectable application components, wherein selecting the object automatically sets the breakpoint for any sub-object of the selected object (provide accessing an application with statements and objects where a breakpoint is used to pause the execution of the application for an authorization check for the user in regard to an object, paragraph 20-21); and 
selecting a breakpoint selector (breakpoints are provided just before locations in the code of the software application that include a set of statements that the user wants to analyze, paragraph 5).
Refer to claim 1 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Ajith Kumar et al. (US 2016/0171640) trace in multi-threaded application 
Ashoori et al. (US 2019/0121611) trace user interface
Chilimbi et al. (US 2008/0301717) memory footprint
Golender et al. (US 7,386,839) application tracing
Luhr (US 2006/0026009) checkpoint filter
Marenco (US 2011/0154296) trace parser

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov